Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2016

                                      No. 04-16-00194-CV

                                        Jose PEREZ Jr.,
                                           Appellant

                                                v.

                                       Salud CAZARES,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 3287CCL
                         Honorable Robert Cadena, Judge Presiding


                                         ORDER
        Appellant Jose Perez Jr. appeals a Final Decree of Divorce signed on January 12, 2016.
The notice of appeal was due February 11, 2016, but was not filed until March 17, 2016.
Therefore, we ordered appellant to show cause why this appeal should not be dismissed for lack
of jurisdiction. In response, appellant asserted he did not receive notice of the judgment in a
timely manner. See TEX. R. APP. P. 4.2; TEX. R. CIV. P. 306a. We construe his response as a
motion filed pursuant to Texas Rule Civil Procedure 306a(5). See TEX. R. CIV. P. 306a(5)
(allowing party adversely affected by judgment to prove date he received notice of judgment was
more than after twenty days judgment was signed).

        We, therefore, ORDER this appeal abated and remand the cause to the trial court to
determine the date appellant received notice or acquired actual knowledge of the signing of the
judgment. See TEX. R. APP. P. 4.2(b)-(c); TEX. R. CIV. P. 306a.5. The trial court may, in its
discretion, receive evidence by sworn affidavit from the appellant.

      We further ORDER the trial court clerk to file a supplemental clerk=s record on or before
August 1, 2016 containing the trial court=s ruling regarding the date appellant received notice of
judgment.

        All appellate deadlines are suspended pending our determination of whether we have
jurisdiction over this appeal.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court